Exhibit 10.1

 

AT THE MARKET OFFERING AGREEMENT

 

October 5, 2020

 

Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, NY 10172

 

Ladies and Gentlemen:

 

Jaguar Health, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Ladenburg Thalmann & Co. Inc. (the “Manager”)
as follows:

 

1.             Definitions. The terms that follow, when used in this Agreement
and any Terms Agreement, shall have the meanings indicated.

 

“Accountants” shall have the meaning ascribed to such term in Section 4(m).

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Action” shall have the meaning ascribed to such term in Section 3(q).

 

“Affiliate” shall have the meaning ascribed to such term in Section 3(p).

 

“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.

 

“Base Prospectus” shall mean the base prospectus contained in the Registration
Statement at the Execution Time.

 

“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).

 

“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Business Day” shall mean any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed, provided that banks shall not be deemed to be authorized or
obligated to be closed due to a “shelter in place,” “non-essential employee”  or
similar closure of physical branch locations at the direction of any
governmental authority if such banks’ electronic funds transfer systems
(including for wire transfers) are open for use by customers on such day.

 

--------------------------------------------------------------------------------



 

“Commission” shall mean the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning ascribed to such term in Section 2.

 

“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(g).

 

“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).

 

“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).

 

“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Filing Date” shall have the meaning ascribed to such term in Section 4(w).

 

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

 

“GAAP” shall have the meaning ascribed to such term in Section 3(n).

 

“Incorporated Documents” shall mean the documents or portions thereof filed with
the Commission on or prior to the Effective Date that are incorporated by
reference in the Registration Statement or the Prospectus and any documents or
portions thereof filed with the Commission after the Effective Date that are
deemed to be incorporated by reference in the Registration Statement or the
Prospectus.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3(v).

 

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

 

2

--------------------------------------------------------------------------------



 

“Lien” shall mean a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Losses” shall have the meaning ascribed to such term in Section 7(d).

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section 3(t).

 

“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).

 

“Placement” shall have the meaning ascribed to such term in Section 2(c).

 

“Proceeding” shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened).

 

“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Prospectus Supplement (if any).

 

“Prospectus Supplement” shall mean each prospectus supplement relating to the
Shares prepared and filed pursuant to Rule 424(b) from time to time.

 

“Registration Statement” shall mean the shelf registration statement (File
Number 333-248763) on Form S-3, including exhibits and financial statements and
any prospectus supplement relating to the Shares that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto becomes effective, shall also mean
such registration statement as so amended.

 

“Representation Date” shall have the meaning ascribed to such term in Section
4(k).

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3(e).

 

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”, “Rule
415”, “Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the Act.

 

3

--------------------------------------------------------------------------------



 

“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3(m).

 

“Settlement Date” shall have the meaning ascribed to such term in Section
2(b)(vii).

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company hereafter formed
or acquired.

 

“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).

 

“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).

 

“Trading Day” means a day on which the Trading Market is open for trading.

 

“Trading Market” means Nasdaq Capital Market.

 

2.             Sale and Delivery of Shares. The Company proposes to issue and
sell through or to the Manager, as sales agent and/or principal, from time to
time during the term of this Agreement and on the terms set forth herein, up to
the “Maximum Amount”, which is equal to the lesser of such number of shares (the
“Shares”) of the Company’s common stock, $0.0001 par value per share (“Common
Stock”), that (a) equals the number or dollar amount of shares of Common Stock
registered on the Registration Statement, pursuant to which the offering is
being made, less the dollar amount of securities issued under the Registration
Statement prior to the date of this Agreement, (b) equals the number of
authorized but unissued shares of Common Stock (less the number of shares of
Common Stock issuable upon exercise, conversion or exchange of any outstanding
securities of the Company or otherwise reserved from the Company’s authorized
capital stock), or (c) would cause the Company or the offering of the Shares to
not satisfy the eligibility and transaction requirements for use of Form S-3,
including, if applicable, General Instruction I.B.6 of Registration Statement on
Form S-3 (the lesser of (a), (b) and (c), the “Maximum Amount”).

 

(a)           Appointment of Manager as Selling Agent; Terms Agreement.  For
purposes of selling the Shares through the Manager, the Company hereby appoints
the Manager as exclusive agent of the Company for the purpose of selling the
Shares of the Company pursuant to this Agreement and the Manager agrees to use
its commercially reasonable efforts to sell the Shares on the terms

 

4

--------------------------------------------------------------------------------



 

and subject to the conditions stated herein. The Company agrees that, whenever
it determines to sell the Shares directly to the Manager as principal, it will
enter into a separate agreement (each, a “Terms Agreement”) in substantially the
form of Annex I hereto, relating to such sale in accordance with Section 2 of
this Agreement.

 

(b)           Agent Sales.  Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Company will issue
and agrees to sell Shares from time to time through the Manager, acting as sales
agent, and the Manager agrees to use its commercially reasonable efforts to
sell, as sales agent for the Company, on the following terms:

 

(i)            The Shares are to be sold on a daily basis or otherwise as shall
be agreed to by the Company and the Manager on any day that (A) is a Trading
Day, (B) the Company has instructed the Manager by telephone (confirmed promptly
by electronic mail) to make such sales (“Sales Notice”) and (C) the Company has
satisfied its obligations under Section 6 of this Agreement.  The Company will
designate the maximum amount of the Shares to be sold by the Manager daily
(subject to the limitations set forth in Section 2(d)) and the minimum price per
Share at which such Shares may be sold.  Subject to the terms and conditions
hereof, the Manager shall use its commercially reasonable efforts to sell on a
particular day all of the Shares designated for the sale by the Company on such
day. The gross sales price of the Shares sold under this Section 2(b) shall be
the market price for the shares of Common Stock sold by the Manager under this
Section 2(b) on the Trading Market at the time of sale of such Shares.

 

(ii)           The Company acknowledges and agrees that (A) there can be no
assurance that the Manager will be successful in selling the Shares, (B) the
Manager will incur no liability or obligation to the Company or any other person
or entity if it does not sell the Shares for any reason other than a failure by
the Manager to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable law and regulations to sell
such Shares as required under this Agreement, and (C) the Manager shall be under
no obligation to purchase Shares on a principal basis pursuant to this
Agreement, except as otherwise specifically agreed by the Manager and the
Company pursuant to a Terms Agreement.

 

(iii)          The Company shall not authorize the issuance and sale of, and the
Manager shall not be obligated to use its commercially reasonable efforts to
sell, any Share at a price lower than the minimum price therefor designated from
time to time by the Company’s Board of Directors (the “Board”), or a duly
authorized committee thereof, or such duly authorized officers of the Company,
and notified to the Manager in writing. The

 

5

--------------------------------------------------------------------------------



 

Company or the Manager may, upon notice to the other party hereto by telephone
(confirmed promptly by electronic mail), suspend the offering of the Shares for
any reason and at any time; provided, however, that such suspension or
termination shall not affect or impair the parties’ respective obligations with
respect to the Shares sold hereunder prior to the giving of such notice. While a
suspension is in effect, any obligation under Sections 4(k), 4(l) and 4(m) with
respect to the delivery of certificates, opinions, or comfort letters to the
Manager, shall be waived.

 

(iv)          The Manager may sell Shares by any method permitted by law deemed
to be an “at the market offering” as defined in Rule 415 under the Act,
including without limitation sales made directly on the Trading Market, on any
other existing trading market for the Common Stock or to or through a market
maker.  The Manager may also sell Shares in privately negotiated transactions,
provided that the Manager receives the Company’s prior written approval for any
sales in privately negotiated transactions and if so provided in the “Plan of
Distribution” section of the Prospectus Supplement.

 

(v)           The compensation to the Manager for sales of the Shares under this
Section 2(b) shall be a placement fee of 3% of the gross sales price of the
Shares sold pursuant to this Section 2(b) (“Broker Fee”). The foregoing rate of
compensation shall not apply when the Manager acts as principal, in which case
the Company may sell Shares to the Manager as principal at a price agreed upon
at the relevant Applicable Time pursuant to a Terms Agreement. The remaining
proceeds, after deduction of the Broker Fee and deduction of any transaction
fees imposed by any clearing firm, execution broker, or governmental or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Shares (the “Net Proceeds”).

 

(vi)          The Manager shall provide written confirmation (which may be by
facsimile or electronic mail) to the Company following the close of trading on
the Trading Market each day in which the Shares are sold under this Section 2(b)
setting forth the number of the Shares sold on such day, the aggregate gross
sales proceeds and the Net Proceeds to the Company, and the compensation payable
by the Company to the Manager with respect to such sales.

 

(vii)         Settlement for sales of the Shares pursuant to this Section 3(a)
will occur at 10:00 a.m. (Eastern Time), or at such time as the Company and the
Manager may mutually agree, on the second business day following the date on
which such sales are made (each such day, a “Settlement Date”).  On or before
the Trading Day prior to each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Shares being sold by
crediting the Manager’s or

 

6

--------------------------------------------------------------------------------



 

its designee’s account (provided that the Manager shall have given the Company
written notice of such designee at least one Trading Day prior to the Settlement
Date) at The Depository Trust Company (“DTC”) through its Deposit and Withdrawal
at Custodian System or by such other means of delivery as may be mutually agreed
upon by the parties hereto which Shares in all cases shall be freely tradable,
transferable, registered shares in good deliverable form. On each Settlement
Date, the Manager will deliver the related Net Proceeds in same day funds to an
account designated by the Company. The Company agrees that, if the Company, or
its transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Shares on a Settlement Date, in addition to and in no way limiting
the rights and obligations set forth in Section 7 hereto, the Company will (i)
hold the Manager harmless against any loss, claim, damage, or reasonable,
documented expense (including reasonable and documented legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company, and (ii) pay to the Manager any commission, discount or other
compensation to which the Manager would otherwise have been entitled absent such
default.

 

(viii)        At each Applicable Time, Settlement Date, Representation Date and
Filing Date, the Company shall be deemed to have affirmed each representation
and warranty contained in this Agreement as if such representation and warranty
were made as of such date, modified as necessary to relate to the Registration
Statement and the Prospectus as amended as of such date. Any obligation of the
Manager to use its commercially reasonable efforts to sell the Shares on behalf
of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.

 

(ix)          If the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution” and the record date for the determination of stockholders
entitled to receive the Distribution, the “Record Date”), the Company hereby
covenants that, in connection with any sales of Shares pursuant to a Sales
Notice on the Record Date, the Company covenants and agrees that the Company
shall issue and deliver such Shares to the Manager on the Record Date and the
Record Date shall be the Settlement Date and the Company shall cover any
additional costs of the Manager in connection with the delivery of Shares on the
Record Date.

 

7

--------------------------------------------------------------------------------



 

(c)           Term Sales.  If the Company wishes to sell the Shares pursuant to
this Agreement but other than as set forth in Section 2(b) of this Agreement
(each, a “Placement”), the Company will notify the Manager of the proposed terms
of such Placement. If the Manager, acting as principal, wishes to accept such
proposed terms (which it may decline to do for any reason in its sole
discretion) or, following discussions with the Company wishes to accept amended
terms, the Manager and the Company will enter into a Terms Agreement setting
forth the terms of such Placement. The terms set forth in a Terms Agreement will
not be binding on the Company or the Manager unless and until the Company and
the Manager have each executed such Terms Agreement accepting all of the terms
of such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control.  A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of the Shares to be purchased by
the Manager pursuant thereto, the price to be paid to the Company for such
Shares, any provisions relating to rights of, and default by, underwriters
acting together with the Manager in the reoffering of the Shares, and the time
and date (each such time and date being referred to herein as a “Time of
Delivery”) and place of delivery of and payment for such Shares. Such Terms
Agreement shall also specify any requirements for opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 of this
Agreement and any other information or documents required by the Manager.

 

(d)           Maximum Number of Shares.  Under no circumstances shall the
Company cause or request the offer or sale of any Shares if, after giving effect
to the sale of such Shares, the aggregate amount of Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Shares under
this Agreement, the Maximum Amount, (B) the amount available for offer and sale
under the currently effective Registration Statement and (C) the amount
authorized from time to time to be issued and sold under this Agreement by the
Board, a duly authorized committee thereof or a duly authorized executive
committee, and notified to the Manager in writing.  Under no circumstances shall
the Company cause or request the offer or sale of any Shares pursuant to this
Agreement at a price lower than the minimum price authorized from time to time
by the Board, a duly authorized committee thereof or a duly authorized executive
officer, and notified to the Manager in writing. Further, under no circumstances
shall the Company cause or permit the aggregate offering amount of Shares sold
pursuant to this Agreement to exceed the Maximum Amount.

 

(e)           Regulation M Notice.  Unless the exceptive provisions set forth in
Rule 101(c)(1) of Regulation M under the Exchange Act are satisfied with respect
to the Shares, the Company shall give the Manager at least one Business Day’s
prior notice of its intent to sell any Shares in order to allow the Manager time
to comply with Regulation M.

 

8

--------------------------------------------------------------------------------



 

3.             Representations and Warranties.  The Company represents and
warrants to, and agrees with, the Manager at the Execution Time and on each such
time the following representations and warranties are repeated or deemed to be
made pursuant to this Agreement, as set forth below or in the Registration
Statement, the Prospectus or the Incorporated Documents.

 

(a)           Subsidiaries.  The Company has no direct or indirect subsidiaries
other than Napo Pharmaceuticals, Inc., SPL Operaciones Botanicos Peruanos
S.R.L., SPL South America One LLC, and Amazonian Region Botanical Products LLC.

 

(b)           Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The Company is not in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  The Company
is qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i), (ii)
or (iii), a “Material Adverse Effect”) and no Proceeding has been instituted in
any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.

 

(c)           Authorization and Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board or its stockholders in connection
herewith other than in connection with the Required Approvals.  This Agreement
has been duly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

9

--------------------------------------------------------------------------------



 

(d)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated herein do not
and will not (i) conflict with or violate any provision of the Company’s 
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company, or
give to others any rights of termination, amendment, anti-dilution or similar
adjustments, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except in the
case of each of clauses (ii) and (iii), such as could not reasonably be expected
to result in a Material Adverse Effect.

 

(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in connection with the execution, delivery and performance by
the Company of this Agreement, other than (i) the filings required by this
Agreement, (ii) the filing with the Commission of the Prospectus Supplement,
(iii) the filing of application(s) to and approval by the Trading Market for the
listing of the Shares for trading thereon in the time and manner required
thereby, (iv) such notices as are required to be made prior to the issuance of
any Shares to certain investors with participation rights in future financings
pursuant to the warrant exercise inducement offer letters, dated May 22, 2020,
by and between the Company and such investors, and (v) such filings as are
required to be made under applicable state securities laws and the rules and
regulations of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
(collectively, the “Required Approvals”).

 

(f)            Issuance of Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock the

 

10

--------------------------------------------------------------------------------



 

maximum number of shares of Common Stock issuable pursuant to this Agreement. 
The issuance by the Company of the Shares has been registered under the Act and
all of the Shares are freely transferable and tradable by the purchasers thereof
without restriction (other than any restrictions arising solely from an act or
omission of such a purchaser).  The Shares are being issued pursuant to the
Registration Statement and the issuance of the Shares has been registered by the
Company under the Act.  The “Plan of Distribution” section within the
Registration Statement permits the issuance and sale of the Shares as
contemplated by this Agreement.  Upon receipt of the Shares, the purchasers of
such Shares will have good and marketable title to such Shares and the Shares
will be freely tradable on the Trading Market.

 

(g)           Capitalization.  The capitalization of the Company is as set forth
in the Registration Statement, the Base Prospectus, the Prospectus Supplement
and the Prospectus.  Except as set forth in the SEC Reports, the Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plan and pursuant
to the conversion or exercise of securities exercisable, exchangeable or
convertible into Common Stock (“Common Stock Equivalents”).  No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by this Agreement, except
for such rights described in Section 3(e)(iv).  Except (i) pursuant to the
Company’s stock option plans and (ii) pursuant to agreements or instruments
filed as exhibits to Incorporated Documents, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  The
issuance and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person. There are no outstanding
securities or instruments of the Company with any provision that adjusts the
exercise, conversion, exchange or reset price of such security or instrument
upon an issuance of securities by the Company. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

11

--------------------------------------------------------------------------------



 

(h)           Registration Statement.  The Company meets the requirements for
use of Form S-3 under the Act and has prepared and filed with the Commission the
Registration Statement, including a related Base Prospectus, for registration
under the Act of the offering and sale of the Shares.  Such Registration
Statement is effective and available for the offer and sale of the Shares as of
the date hereof. As filed, the Base Prospectus contains all information required
by the Act and the rules thereunder, and, except to the extent the Manager shall
agree in writing to a modification, shall be in all substantive respects in the
form furnished to the Manager prior to the Execution Time or prior to any such
time this representation is repeated or deemed to be made. The Registration
Statement, at the Execution Time, each such time this representation is repeated
or deemed to be made, and at all times during which a prospectus is required by
the Act to be delivered (whether physically or through compliance with Rule 172,
173 or any similar rule) in connection with any offer or sale of the Shares,
meets the requirements set forth in Rule 415(a)(1)(x). The initial Effective
Date of the Registration Statement was not earlier than the date three years
before the Execution Time. The Company meets the transaction requirements with
respect to the aggregate market value of securities being sold pursuant to this
offering and during the twelve (12) months prior to this offering, as set forth
in General Instruction I.B.6 of Form S-3.

 

(i)            Accuracy of Incorporated Documents.  The Incorporated Documents,
when they were filed with the Commission, conformed in all material respects to
the requirements of the Exchange Act and the rules thereunder, and none of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules thereunder, as applicable, and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(j)            Ineligible Issuer.  (i) At the earliest time after the filing of
the Registration Statement that the Company or another offering participant made
a bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and
(ii) as of the Execution Time and on each such time this representation is
repeated or deemed to be made (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
Ineligible Issuer (as defined in Rule 405), without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an Ineligible Issuer.

 

(k)           Free Writing Prospectus.  The Company is eligible to use Issuer
Free Writing Prospectuses.  Each Issuer Free Writing Prospectus does not include
any information the substance of which conflicts with the information contained
in the Registration Statement, including any Incorporated Documents and any

 

12

--------------------------------------------------------------------------------



 

prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Manager specifically for use therein.  Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Act and the
rules thereunder.  Each Issuer Free Writing Prospectus that the Company has
filed, or is required to file, pursuant to Rule 433(d) or that was prepared by
or behalf of or used by the Company complies or will comply in all material
respects with the requirements of the Act and the rules thereunder.  The Company
will not, without the prior consent of the Manager, prepare, use or refer to,
any Issuer Free Writing Prospectuses.

 

(l)            Proceedings Related to Registration Statement.  The Registration
Statement is not the subject of a pending proceeding or examination under
Section 8(d) or 8(e) of the Act, and the Company is not the subject of a pending
proceeding under Section 8A of the Act in connection with the offering of the
Shares. The Company has not received any notice that the Commission has issued
or intends to issue a stop-order with respect to the Registration Statement or
that the Commission otherwise has suspended or withdrawn the effectiveness of
the Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.

 

(m)          SEC Reports.  The Company has complied in all material respects
with requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension, except for the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2019, which was filed
on May 21, 2019.

 

(n)           Financial Statements.  The consolidated financial statements
incorporated by reference in the Registration Statement, the Prospectus or the
Incorporated Documents and any amendments thereof or supplements thereto comply
in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing or as amended or corrected in a subsequent filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods

 

13

--------------------------------------------------------------------------------



 

involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(o)           Accountants.  The Company’s accountants are Mayer Hoffman McCann
P.C.  To the knowledge of the Company, such accountants, which the Company
expects will express their opinion with respect to the financial statements to
be included in the Company’s next Annual Report on Form 10-K, are a registered
public accounting firm as required by the Act.

 

(p)           Material Adverse Events.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under
Rule 144 under the Act), except pursuant to existing Company stock option
plans.  The Company does not have pending before the Commission any request for
confidential treatment of information.  No event, liability or development has
occurred or exists with respect to the Company or its business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is
deemed made that has not been publicly disclosed at least 1 Trading Day prior to
the date that this representation is deemed made.

 

(q)           Litigation. There is no action, suit, inquiry, notice of
violation, Proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Shares or (ii) could, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.  Neither the

 

14

--------------------------------------------------------------------------------



 

Company, nor, to the knowledge of the Company, any director or officer thereof,
is or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Act.

 

(r)            Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, the Company is not a party to a
collective bargaining agreement, and the Company believe that their
relationships with their employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company to any liability
with respect to any of the foregoing matters.  The Company is in compliance with
all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(s)            No Existing Defaults.  The Company (i) is not in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company), nor
has the Company received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body, or (iii) is not or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not reasonably be
expected to result in a Material Adverse Effect.

 

(t)            Regulatory Permits.  The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Registration Statement, the Base Prospectus, any Prospectus
Supplement or the Prospectus, except where the failure to possess such permits

 

15

--------------------------------------------------------------------------------



 

could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of proceedings
relating to the revocation or modification of any Material Permit.  For clarity,
the Company has not received the approval of any regulatory agency to market any
of its product candidates.

 

(u)           Title to Assets.  The Company does not own any real property.  
The Company has good and marketable title in all personal property owned by them
that is material to the business of the Company, free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties.  Any
real property and facilities held under lease by the Company are held by them
under valid, subsisting and enforceable leases of which the Company are in
compliance, except where such non-compliance would not reasonably be expected to
have a Material Adverse Effect.

 

(v)           Intellectual Property.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary for use in connection
with its business as described in the SEC Reports and for which the failure to
have such rights would have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  The Company has not received a notice (written
or otherwise) that any of the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned, within two (2) years from the date of this Agreement, except for
Intellectual Property Rights that are within two years of the end of their term
and, or the abandonment of which, would not reasonably be expected to have a
Material Adverse Effect.  The Company has not received, since the date of the
latest audited financial statements included within the SEC Reports, a written
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person, except as would not
have or reasonably be expected to not have a Material Adverse Effect.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of its
intellectual property, except where failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(w)          Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the business in which the Company is engaged,
including, but not limited to, directors and officers insurance coverage.  The
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

 

16

--------------------------------------------------------------------------------



 

(x)           Affiliate Transactions.  Except as set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000,
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(y)           Sarbanes Oxley Compliance.  The Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the Effective Date and the date hereof. The Company  maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

17

--------------------------------------------------------------------------------



 

(z)           Finder’s Fees.  Other than payments to be made to the Manager, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Manager shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.

 

(aa)         No Other Sales Agency Agreement.  The Company has not entered into
any other sales agency agreements or other similar arrangements with any agent
or any other representative in respect of at the market offerings of the Shares.

 

(bb)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Manager in connection with the placement of the Shares.

 

(cc)         Listing and Maintenance Requirements.  The issuance and sale of the
Shares as contemplated in this Agreement does not contravene the rules and
regulations of the Trading Market. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  Except as disclosed in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus, the
Company has not, in the 12 months preceding the date hereof, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market.

 

(dd)         Application of Takeover Protections.  Except as set forth in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, the Company and its Board have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Certificate of
Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the purchasers of the
Shares.

 

18

--------------------------------------------------------------------------------



 

(ee)         Investment Company.  The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 

(ff)          Solvency.  Based on the financial condition of the Company as of
the Effective Date and the date hereof, (i) the Company’s fair saleable value of
its assets exceeds the amount that will be required to be paid on or in respect
of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and
(iii) the current cash flow of the Company, together with the proceeds the
Company would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its debt when such amounts are required to be paid.  Within
one year of the date hereof, the Company does not intend to incur debts beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).    The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or for which the Company has commitments.  For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than accrued
liabilities and trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  The Company is not in default with respect
to any Indebtedness.

 

(gg)         Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all necessary United States federal,
and state income and all foreign income and franchise tax returns and have paid
or accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company or any
report and declaration required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

19

--------------------------------------------------------------------------------



 

(hh)         FDA.  As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug, and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company
(each such product, a “Pharmaceutical Product”), such Pharmaceutical Product is
being manufactured, packaged, labeled, tested, distributed, sold and/or marketed
by the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except as
otherwise disclosed in the SEC Reports and where the failure to be in compliance
would not have a Material Adverse Effect. There is no pending, completed or, to
the Company’s knowledge, threatened, action (including any lawsuit, arbitration,
or legal or administrative or regulatory Proceeding, charge, complaint, or
investigation) against the Company, and the Company has not received any written
notice, warning letter or other communication from the FDA or any other
governmental entity, except as disclosed in the SEC Reports, which (i) contests
the licensure, registration, or approval of, the uses of, the distribution of,
the manufacturing or packaging of, the testing of, the sale of, or the labeling
and promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company, or (vi) otherwise alleges any violation of any
laws, rules or regulations by the Company, and which, either individually or in
the aggregate, would have a Material Adverse Effect.  The properties, business
and operations of the Company have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA.  The Company has not been informed by the FDA that the FDA will prohibit
the marketing, sale, license or use in the United States of any product proposed
to be developed, produced or marketed by the Company nor has the FDA expressed
any concern as to approving or clearing for marketing any product being
developed or proposed to be developed by the Company.

 

(ii)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties

 

20

--------------------------------------------------------------------------------



 

or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(jj)                                FINRA Member Shareholders.  There are no
affiliations with any FINRA member firm among the Company’s officers, directors
or, to the knowledge of the Company, any five percent (5%) or greater
stockholder of the Company, except as set forth in the Registration Statement,
the Base Prospectus, any Prospectus Supplement or the Prospectus.

 

4.                                      Agreements. The Company agrees with the
Manager that:

 

(a)                                 Right to Review Amendments and Supplements
to Registration Statement and Prospectus.  During any period when the delivery
of a prospectus relating to the Shares is required (including in circumstances
where such requirement may be satisfied pursuant to Rule 172, 173 or any similar
rule) to be delivered under the Act in connection with the offering or the sale
of Shares, the Company will not file any amendment to the Registration Statement
or supplement (including any Prospectus Supplement) to the Base Prospectus
unless the Company has furnished to the Manager a copy for its review prior to
filing and will not file any such proposed amendment or supplement to which the
Manager reasonably objects. The Company has properly completed the Prospectus,
in a form approved by the Manager, and filed such Prospectus, as amended at the
Execution Time, with the Commission pursuant to the applicable paragraph of
Rule 424(b) by the Execution Time and will cause any supplement to the
Prospectus to be properly completed, in a form approved by the Manager, and will
file such supplement with the Commission pursuant to the applicable paragraph of
Rule 424(b) within the time period prescribed thereby and will provide evidence
reasonably satisfactory to the Manager of such timely filing. The Company will
promptly advise the Manager (i) when the Prospectus, and any supplement thereto,
shall have been filed (if required) with the Commission pursuant to Rule 424(b),
(ii) when, during any period when the delivery of a prospectus (whether
physically or through compliance with Rule 172, 173 or any similar rule) is
required under the Act in connection with the offering or sale of the Shares,
any amendment to the Registration Statement shall have been filed or become
effective (other than any annual report of the Company filed pursuant to
Section 13(a) or 15(d) of the Exchange Act), (iii) of any request by the
Commission or its staff for any amendment of the Registration Statement, or any
Rule 462(b) Registration Statement, or for any supplement to the Prospectus or
for any additional information, (iv) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or of any
notice objecting to its use or the institution or threatening of any proceeding
for that purpose and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use commercially reasonable efforts to prevent the
issuance of any such stop order

 

21

--------------------------------------------------------------------------------



 

or the occurrence of any such suspension or objection to the use of the
Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using commercially reasonable efforts to have such amendment or new registration
statement declared effective as soon as practicable.

 

(b)                                 Subsequent Events.  If, at any time on or
after an Applicable Time but prior to the related Settlement Date, any event
occurs as a result of which the Registration Statement or Prospectus would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein in the light of the circumstances
under which they were made or the circumstances then prevailing not misleading,
the Company will (i) notify promptly the Manager so that any use of the
Registration Statement or Prospectus may cease until such are amended or
supplemented; (ii) amend or supplement the Registration Statement or Prospectus
to correct such statement or omission; and (iii) supply any amendment or
supplement to the Manager in such quantities as the Manager may reasonably
request.

 

(c)                                  Notification of Subsequent Filings.  During
any period when the delivery of a prospectus relating to the Shares is required
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172, 173 or any similar rule) to be delivered under the Act, any event
occurs as a result of which the Prospectus as then supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement the
Prospectus to comply with the Act or the Exchange Act or the respective
rules thereunder, including in connection with use or delivery of the
Prospectus, the Company promptly will (i) notify the Manager of any such event,
(ii) subject to Section 4(a), prepare and file with the Commission an amendment
or supplement or new registration statement which will correct such statement or
omission or effect such compliance, (iii) use commercially reasonable efforts to
have any amendment to the Registration Statement or new registration statement
declared effective as soon as practicable in order to avoid any disruption in
use of the Prospectus and (iv) supply any supplemented Prospectus to the Manager
in such quantities as the Manager may reasonably request.

 

(d)                                 Earnings Statements.  As soon as
practicable, the Company will make generally available to its security holders
and to the Manager an earnings statement or statements of the Company and its
Subsidiaries which will satisfy the provisions of Section 11(a) of the Act and
Rule 158.

 

22

--------------------------------------------------------------------------------



 

(e)                                  Delivery of Registration Statement.  Upon
the request of the Manager, the Company will furnish to the Manager and counsel
for the Manager, without charge, signed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus by the
Manager or dealer may be required by the Act (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar
rule), as many copies of the Prospectus and each Issuer Free Writing Prospectus
and any supplement thereto as the Manager may reasonably request. The Company
will pay the expenses of printing or other production of all documents relating
to the offering.

 

(f)                                   Qualification of Shares.  The Company will
arrange, if necessary, for the qualification of the Shares for sale under the
laws of such jurisdictions as the Manager may designate and will maintain such
qualifications in effect so long as required for the distribution of the Shares;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Shares, in any jurisdiction where it
is not now so subject.

 

(g)                                  Free Writing Prospectus.  The Company
agrees that, unless it has or shall have obtained the prior written consent of
the Manager, and the Manager agrees with the Company that, unless it has or
shall have obtained, as the case may be, the prior written consent of the
Company, it has not made and will not make any offer relating to the Shares that
would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a “free writing prospectus” (as defined in Rule 405) required to be
filed by the Company with the Commission or retained by the Company under
Rule 433. Any such free writing prospectus consented to by the Manager or the
Company is hereinafter referred to as a “Permitted Free Writing Prospectus.” The
Company agrees that (i) it has treated and will treat, as the case may be, each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and
(ii) it has complied and will comply, as the case may be, with the requirements
of Rules 164 and 433 applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.

 

(h)                                 Subsequent Equity Issuances.  Neither the
Company nor any Subsidiary will offer, sell, issue, contract to sell, contract
to issue or otherwise dispose of, directly or indirectly, any other shares of
Common Stock or any Common Stock Equivalents (other than the Shares) during the
term of this Agreement without the prior written consent of the Manager
(i) without giving the Manager at least three Business Days’ prior written
notice specifying the nature of the proposed transaction and the date of such
proposed transaction and (ii) unless the Manager suspends acting under this
Agreement for such period of time requested by the Company or as deemed
appropriate by the Manager in light of the proposed transaction;  provided,
however, that (i) the Company may issue and sell Common Stock pursuant to any
employee stock option plan, stock ownership

 

23

--------------------------------------------------------------------------------



 

plan or dividend reinvestment plan of the Company in effect at the Execution
Time, and (ii) the Company may offer and sell shares of Common Stock or any
Common Stock Equivalents in a privately negotiated transaction to vendors,
service providers, strategic partners or potential strategic partners which are
not issued for capital raising purposes and which are conducted in a manner so
as not to be integrated with the offering of Shares hereby, and (iii) with as
much notice as reasonably practicable, the Company may issue Common Stock
issuable upon the conversion or exercise of Common Stock Equivalents outstanding
at the Execution Time; and provided, further, that the Company may issue shares
of Common Stock or any Common Stock Equivalents pursuant to Section 3(a)(9) of
the Act, so long as, prior to delivering any Sales Notice, they file a Current
Report on Form 8-K for any material issuances pursuant to Section 3(a)(9) that
are required to be disclosed.

 

(i)                                     Market Manipulation.  Until the
termination of this Agreement, the Company will not take, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation in violation of the Act, Exchange Act
or the rules and regulations thereunder of the price of any security of the
Company to facilitate the sale or resale of the Shares or otherwise violate any
provision of Regulation M under the Exchange Act.

 

(j)                                    Notification of Incorrect Certificate. 
The Company will, at any time during the term of this Agreement, as supplemented
from time to time, advise the Manager immediately after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect any opinion, certificate, letter and other document provided to
the Manager pursuant to Section 6 herein.

 

(k)                                 Certification of Accuracy of Disclosure. 
Upon commencement of the offering of the Shares under this Agreement (and upon
the recommencement of the offering of the Shares under this Agreement following
the termination of a suspension of sales hereunder lasting more than 30 Trading
Days), and each time that (i) the Registration Statement or Prospectus shall be
amended or supplemented, other than by means of Incorporated Documents, (ii) the
Company files its Annual Report on Form 10-K under the Exchange Act, (iii) the
Company files its quarterly reports on Form 10-Q under the Exchange Act,
(iv) the Company files a Current Report on Form 8-K containing amended financial
information (other than information that is furnished and not filed), if the
Manager reasonably determines that the information in such Form 8-K is material,
or (v) the Shares are delivered to the Manager as principal at the Time of
Delivery pursuant to a Terms Agreement (such commencement or recommencement date
and each such date referred to in (i), (ii), (iii), (iv) and (v) above, a
“Representation Date”), unless waived by the Manager, the Company shall furnish
or cause to be furnished to the Manager forthwith a certificate dated and
delivered on the Representation Date, in form reasonably satisfactory to the
Manager to the effect that the statements contained in the certificate referred
to in Section 6 of this Agreement which were last furnished to the Manager are
true and correct at the Representation Date, as though made at and as of such
date (except that such statements shall be deemed to relate to the Registration

 

24

--------------------------------------------------------------------------------



 

Statement and the Prospectus as amended and supplemented to such date) or, in
lieu of such certificate, a certificate of the same tenor as the certificate
referred to in said Section 6, modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
date of delivery of such certificate. The requirement to provide a certificate
under this Section 4(k) shall be waived for any Representation Date occurring at
a time at which no Sales Notice is pending, which waiver shall continue until
the earlier to occur of the date the Company delivers a Sales Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
Annual Report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Shares following a Representation Date when the
Company relied on such waiver and did not provide the Manager with a certificate
under this Section 4(k), then before the Company delivers the Sales Notice or
the Manager sells any Shares, the Company shall provide the Manager with a
certificate dated the date of the Sales Notice.

 

(l)                                     Legal Opinions; Negative Assurance.  On
or prior to the date the first Sales Notice is given hereunder, the Company
shall furnish or cause to be furnished forthwith to the Manager and to counsel
to the Manager a written opinion of counsel to the Company (“Company Counsel”)
addressed to the Manager and in form and substance reasonably satisfactory to
the Manager, including a negative assurance representation. Thereafter, at each
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 4(k) for which no waiver is applicable pursuant
to Section 4(k), unless waived by the Manager, the Company shall furnish or
cause to be furnished forthwith to the Manager and to counsel to the Manager a
written opinion of counsel of Company Counsel in the form previously agreed
between the Company and the Manager, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that if the Company Counsel has previously furnished to the
Manager such written opinion and negative assurance of such counsel
substantially in the form previously agreed between the Company and the Manager,
then the Company Counsel may, in respect of any future Representation Date,
furnish the Manager with a letter signed by such counsel (each, a “Reliance
Letter”) in lieu of such opinion and negative assurance of such counsel to the
effect that the Manager may rely on the prior opinion and negative assurance of
such counsel delivered pursuant to this Section 4(l) to the same extent as if it
were dated the date of such Reliance Letter (except that statements in such
prior opinion and negative assurance shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented to the date
of such Reliance Letter).

 

25

--------------------------------------------------------------------------------



 

(m)                             Auditor “Comfort” Letter.  On or prior to the
date the first Sales Notice is given hereunder (such first letter, the “Initial
Comfort Letter”) and at each subsequent Representation Date with respect to
which the Company is obligated to deliver a certificate pursuant
to Section 4(k) for which no waiver is applicable pursuant to Section 4(k) or
unless waived by the Manager, the Company shall cause (1) the Company’s auditors
(the “Accountants”), or other independent accountants satisfactory to the
Manager forthwith to furnish the Manager a letter confirming that they are
independent accountants within the meaning of the Act and the Exchange Act and
the respective applicable rules and regulations adopted by the Commission
thereunder and that they have performed a review of any unaudited interim
financial information of the Company included or incorporated by reference in
the Registration Statement and the Prospectus (and in the case of each letter
subsequent to the Initial Comfort Letter, as modified to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letters) and provide customary “comfort” as to such review in form
and substance satisfactory to the Manager, and (2) the Chief Accounting Officer
of the Company forthwith to furnish the Manager a certificate in form
satisfactory to the Manager.

 

(n)                                 Due Diligence Session.  Upon commencement of
the offering of the Shares under this Agreement (and upon the recommencement of
the offering of the Shares under this Agreement following the termination of a
suspension of sales hereunder lasting more than 30 Trading Days), and at each
Representation Date, the Company will, upon the Manager’s reasonable request,
conduct a due diligence session, in form and substance, reasonably satisfactory
to the Manager, which shall include representatives of management and
Accountants. The Company shall cooperate timely with any reasonable due
diligence request from or review conducted by the Manager or its agents from
time to time in connection with the transactions contemplated by this Agreement,
including, without limitation, providing information and available documents and
access to appropriate corporate officers and the Company’s agents during regular
business hours, and timely furnishing or causing to be furnished such
certificates, letters and opinions from the Company, its officers and its
agents, as the Manager may reasonably request. The Company shall reimburse the
Manager for Manager’s counsel’s time in each such due diligence update session,
up to a maximum of $3,000 per update, with such reimbursement commencing with
the update in the third quarter of 2020, plus any incidental expense incurred by
the Manager in connection therewith.

 

(o)                                 Acknowledgment of Trading.  The Company
consents to the Manager trading in the Common Stock for the Manager’s own
account and for the account of its clients at the same time as sales of the
Shares occur pursuant to this Agreement or pursuant to a Terms Agreement.

 

(p)                                 Disclosure of Shares Sold.  The Company will
disclose in its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q,
as applicable, the number of Shares sold through the Manager under this
Agreement, the Net Proceeds to the Company and the compensation paid by the
Company

 

26

--------------------------------------------------------------------------------



 

with respect to sales of Shares pursuant to this Agreement during the relevant
quarter; and, if required by any subsequent change in Commission policy or
request, more frequently by means of a Current Report on Form 8-K or a further
Prospectus Supplement.

 

(q)                                 Rescission Right.  If to the knowledge of
the Company, the conditions set forth in Section 6 shall not have been satisfied
as of the applicable Settlement Date, the Company will offer to any person who
has agreed to purchase Shares from the Company as the result of an offer to
purchase solicited by the Manager the right to refuse to purchase and pay for
such Shares.

 

(r)                                    Bring Down of Representations and
Warranties.  Each acceptance by the Company of an offer to purchase the Shares
hereunder, and each execution and delivery by the Company of a Terms Agreement,
shall be deemed to be an affirmation to the Manager that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such acceptance or of such Terms Agreement as
though made at and as of such date, and an undertaking that such representations
and warranties will be true and correct as of the Settlement Date for the Shares
relating to such acceptance or as of the Time of Delivery relating to such sale,
as the case may be, as though made at and as of such date (except that such
representations and warranties shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented relating to such
Shares).

 

(s)                                   Reservation of Shares.  The Company shall
ensure that there are at all times sufficient shares of Common Stock to provide
for the issuance, free of any preemptive rights, out of its authorized but
unissued shares of Common Stock or shares of Common Stock held in treasury, of
the maximum aggregate number of Shares authorized for issuance by the Board
pursuant to the terms of this Agreement. The Company will use its commercially
reasonable efforts to cause the Shares to be listed for trading on the Trading
Market and to maintain such listing.

 

(t)                                    Obligation Under Exchange Act.  During
any period when the delivery of a prospectus relating to the Shares is required
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172, 173 or any similar rule) to be delivered under the Act, the Company
will file all documents required to be filed with the Commission pursuant to the
Exchange Act within the time periods required by the Exchange Act and the
regulations thereunder.

 

(u)                                 DTC Facility.  The Company shall cooperate
with Manager and use its reasonable efforts to permit the Shares to be eligible
for clearance and settlement through the facilities of DTC.

 

27

--------------------------------------------------------------------------------



 

(v)                                 Use of Proceeds.  The Company will apply the
Net Proceeds from the sale of the Shares in the manner set forth in the
Prospectus.

 

(w)                               Filing of Prospectus Supplement.  Commencing
after the filing of the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended September 30, 2020, on or prior to the earlier of (i) the date on
which the Company shall file a Quarterly Report on Form 10-Q or an Annual Report
on Form 10-K in respect of any fiscal quarter in which sales of Shares were made
by the Manager pursuant to Section 2(b) of this Agreement and (ii) the date on
which the Company shall be obligated to file such document referred to in clause
(i) in respect of such quarter (each such date, and any date on which an
amendment to any such document is filed, a “Filing Date”), the Company will file
a prospectus supplement with the Commission under the applicable paragraph of
Rule 424(b), which prospectus supplement will set forth, with regard to such
quarter, the number of the Shares sold through the Manager as agent pursuant to
Section 2(b) of this Agreement, the Net Proceeds to the Company and the
compensation paid by the Company with respect to such sales of the Shares
pursuant to Section 2(b) of this Agreement and deliver such number of copies of
each such prospectus supplement to the Trading Market as are required by such
exchange. In the event any sales are made pursuant to this Agreement which are
NOT made in “at the market” offerings as defined in Rule 415, including, without
limitation, any Placement pursuant to a Terms Agreement, the Company shall file
a Prospectus Supplement describing the terms of such transaction, the amount of
Shares sold, the price thereof, the Manager’s compensation, and such other
information as may be required pursuant to Rule 424 and Rule 430B, as
applicable, within the time required by Rule 424.

 

(x)                                 Additional Registration Statement.  To the
extent that the Registration Statement is not available for the sales of the
Shares as contemplated by this Agreement, the Company shall file a new
registration statement with respect to any additional shares of Common Stock
necessary to complete such sales of the Shares and shall cause such registration
statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3, and all references to “Base
Prospectus” included in this Agreement shall be deemed to include the final form
of prospectus, including all documents incorporated therein by reference,
included in any such registration statement at the time such registration
statement became effective.

 

5.                                      Payment of Expenses. The Company agrees
to pay the costs and expenses incident to the performance of its obligations
under this Agreement, whether or not the transactions contemplated hereby are
consummated, including without limitation: (i) the preparation, printing or
reproduction and filing with the Commission of the Registration Statement
(including financial statements and exhibits thereto), the Prospectus and each

 

28

--------------------------------------------------------------------------------



 

Issuer Free Writing Prospectus, and each amendment or supplement to any of them;
(ii) the printing (or reproduction) and delivery (including postage, air freight
charges and charges for counting and packaging) of such copies of the
Registration Statement, the Prospectus, and each Issuer Free Writing Prospectus,
and all amendments or supplements to any of them, as may, in each case, be
reasonably requested for use in connection with the offering and sale of the
Shares; (iii) the preparation, printing, authentication, issuance and delivery
of certificates for the Shares, including any stamp or transfer taxes in
connection with the original issuance and sale of the Shares; (iv) the printing
(or reproduction) and delivery of this Agreement, any blue sky memorandum and
all other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Shares; (v) the registration of the Shares
under the Exchange Act, if applicable, and the listing of the Shares on the
Trading Market; (vi) any registration or qualification of the Shares for offer
and sale under the securities or blue sky laws of the several states (including
filing fees and the reasonable fees and expenses of counsel for the Manager
relating to such registration and qualification); (vii) the transportation and
other expenses incurred by or on behalf of Company representatives in connection
with presentations to prospective purchasers of the Shares; (viii) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; (ix) the filing fee under
FINRA Rule 5110; (x) the reasonable fees and expenses of the Manager’s counsel,
not to exceed $75,000 (excluding any periodic due diligence fees provided for
under Section 4(n)), which shall be paid on or before the Execution Time;
(xi) and all other costs and expenses incident to the performance by the Company
of its obligations hereunder.

 

6.                                      Conditions to the Obligations of the
Manager. The obligations of the Manager under this Agreement and any Terms
Agreement shall be subject to (i) the accuracy of the representations and
warranties on the part of the Company contained herein as of the Execution Time,
each Representation Date, and as of each Applicable Time, Settlement Date and
Time of Delivery, (ii) the performance by the Company of its obligations
hereunder and (iii) the following additional conditions:

 

(a)                                 Filing of Prospectus Supplement.  The
Prospectus, and any supplement thereto, required by Rule 424 to be filed with
the Commission have been filed in the manner and within the time period required
by Rule 424(b) with respect to any sale of Shares; each Prospectus Supplement
shall have been filed in the manner required by Rule 424(b) within the time
period required hereunder and under the Act; any other material required to be
filed by the Company pursuant to Rule 433(d) under the Act, shall have been
filed with the Commission within the applicable time periods prescribed for such
filings by Rule 433; and no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use shall have been issued
and no proceedings for that purpose shall have been instituted or threatened.

 

(b)                                 Delivery of Opinion.  The Company shall have
caused the Company Counsel to furnish to the Manager its opinion and negative
assurance statement required to be delivered pursuant to Section 4(l) on or
before the date on which such delivery of such opinion and negative assurance is
required pursuant to Section 4(l).

 

29

--------------------------------------------------------------------------------



 

(c)                                  Delivery of Officer’s Certificate.  The
Company shall have furnished or caused to be furnished to the Manager, to the
extent requested by the Manager and upon reasonable advance notice in connection
with any offering of the Shares, a certificate of the Company signed by the
Chief Executive Officer or the President and the principal financial or
accounting officer of the Company, dated as of such date, to the effect that the
signers of such certificate have carefully examined the Registration Statement,
the Prospectus, any Prospectus Supplement and any documents incorporated by
reference therein and any supplements or amendments thereto and this Agreement
and that:

 

(i)                                     the representations and warranties of
the Company in this Agreement are true and correct on and as of such date with
the same effect as if made on such date and the Company has complied with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to such date;

 

(ii)                                  no stop order suspending the effectiveness
of the Registration Statement or any notice objecting to its use has been issued
and no proceedings for that purpose have been instituted or, to the Company’s
knowledge, threatened; and

 

(iii)                               since the date of the most recent financial
statements included in the Registration Statement, the Prospectus and the
Incorporated Documents, there has been no Material Adverse Effect on the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement and the Prospectus.

 

(d)                                 Delivery of Accountants’ “Comfort” Letter. 
The Company shall have caused the Accountants and the Company’s Chief Accounting
Officer to furnish to the Manager, letters required to be delivered pursuant to
Section 4(m) on or before the date on which such letters are required pursuant
to Section 4(m).

 

(e)                                  No Material Adverse Event.  Since the
respective dates as of which information is disclosed in the Registration
Statement, the Prospectus and the Incorporated Documents, except as otherwise
stated therein, there shall not have been (i) any change or decrease in
previously reported results specified in the letter or letters referred to in
paragraph (d) of this Section 6 or (ii) any change, or any development involving
a prospective change, in or affecting the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the

 

30

--------------------------------------------------------------------------------



 

Registration Statement, the Prospectus and the Incorporated Documents (exclusive
of any amendment or supplement thereto) the effect of which, in any case
referred to in clause (i) or (ii) above, is, in the sole judgment of the
Manager, so material and adverse as to make it impractical or inadvisable to
proceed with the offering or delivery of the Shares as contemplated by the
Registration Statement (exclusive of any amendment thereof), the Incorporated
Documents and the Prospectus (exclusive of any amendment or supplement thereto).

 

(f)            Payment of All Fees.  The Company shall have paid the required
Commission filing fees relating to the Shares within the time period required by
Rule 456(b)(1)(i) of the Act without regard to the proviso therein and otherwise
in accordance with Rules 456(b) and 457(r) of the Act and, if applicable, shall
have updated the “Calculation of Registration Fee” table in accordance with Rule
456(b)(1)(ii) either in a post-effective amendment to the Registration Statement
or on the cover page of a prospectus filed pursuant to Rule 424(b).

 

(g)           No FINRA Objections.  FINRA shall not have raised any objection
with respect to the fairness and reasonableness of the terms and arrangements
under this Agreement.

 

(h)           Listing of Shares. Prior to the date of the first Sales Notice,
the Company shall have submitted to the Trading Market a Listing of Additional
Shares Notification Form for the listing of the Shares, and will use
commercially reasonable efforts to cause the Shares to be listed on the Trading
Market.

 

(i)            Other Assurances.  Prior to each Settlement Date and Time of
Delivery, as applicable, the Company shall have furnished to the Manager such
further information, certificates and documents as the Manager may reasonably
request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

 

The documents required to be delivered by this Section 6 shall be delivered to
the office of Sheppard, Mullin, Richter & Hampton LLP, counsel for the Manager,
at 30 Rockefeller Plaza, New York, New York 10112, on each such date as provided
in this Agreement.

 

31

--------------------------------------------------------------------------------



 

7.             Indemnification and Contribution.

 

(a)           Indemnification by Company.  The Company agrees to indemnify and
hold harmless the Manager, the directors, officers, employees and agents of the
Manager and each person who controls the Manager within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement for the registration of the Shares as originally
filed or in any amendment thereof, or in the Base Prospectus, any Prospectus
Supplement, the Prospectus, any Issuer Free Writing Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
result from or relate to any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement, and agrees to
reimburse each such indemnified party for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by the
Manager specifically for inclusion therein. This indemnity agreement will be in
addition to any liability that the Company may otherwise have.

 

(b)           Indemnification by Manager.  The Manager agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to the Manager, but only with reference to
written information relating to the Manager furnished to the Company by the
Manager specifically for inclusion in the documents referred to in the foregoing
indemnity; provided, however, that in no case shall the Manager be responsible
for any amount in excess of the Broker Fee applicable to the Shares and paid
hereunder. This indemnity agreement will be in addition to any liability which
the Manager may otherwise have.

 

(c)           Indemnification Procedures.  Promptly after receipt by an
indemnified party under this Section 7 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under this Section 7, notify the indemnifying
party in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such

 

32

--------------------------------------------------------------------------------



 

failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

 

(d)           Contribution.  In the event that the indemnity provided in
paragraph (a), (b) or (c) of this Section 7 is unavailable to or insufficient to
hold harmless an indemnified party for any reason, the Company and the Manager
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending the same) (collectively “Losses”) to which the
Company and the Manager may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Manager on the other from the offering of the Shares; provided, however, that in
no case shall the Manager be responsible for any amount in excess of the Broker
Fee applicable to the Shares and paid hereunder. If the allocation provided by
the immediately preceding sentence is unavailable for any reason, the Company
and

 

33

--------------------------------------------------------------------------------



 

the Manager severally shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and of the Manager on the other in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the total net proceeds from the offering (before deducting
expenses) received by it, and benefits received by the Manager shall be deemed
to be equal to the Broker Fee applicable to the Shares and paid hereunder as
determined by this Agreement. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on the one hand or the Manager on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Company and the Manager agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 7,
each person who controls the Manager within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of the Manager shall
have the same rights to contribution as the Manager, and each person who
controls the Company within the meaning of either the Act or the Exchange Act,
each officer of the Company who shall have signed the Registration Statement and
each director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

 

8.             Termination.

 

(a)           The Company shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time upon five (5) Business Days’ prior written notice. Any such termination
shall be without liability of any party to any other party except that (i) with
respect to any pending sale, through the Manager for the Company, the
obligations of the Company, including in respect of compensation of the Manager,
shall remain in full force and effect notwithstanding the termination and (ii)
the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this Agreement shall
remain in full force and effect notwithstanding such termination.

 

(b)           The Manager shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of
this Agreement shall remain in full force and effect notwithstanding such
termination.

 

34

--------------------------------------------------------------------------------



 

(c)           This Agreement shall remain in full force and effect until the
earlier of October 5, 2022 and such date that this Agreement is terminated
pursuant to Sections 8(a) or (b) above or otherwise by mutual agreement of the
parties, provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Sections 5, 6, 7, 8, 9, 10, 12 and 14 shall
remain in full force and effect.

 

(d)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination, provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Manager or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date or Time of Delivery for any sale of the
Shares, such sale of the Shares shall settle in accordance with the provisions
of Section 2(b) of this Agreement.

 

(e)           In the case of any purchase of Shares by the Manager pursuant to a
Terms Agreement, the obligations of the Manager pursuant to such Terms Agreement
shall be subject to termination, in the absolute discretion of the Manager, by
prompt oral notice given to the Company prior to the Time of Delivery relating
to such Shares, if any, and confirmed promptly by facsimile or electronic mail,
if since the time of execution of the Terms Agreement and prior to such delivery
and payment, (i) trading in the Common Stock shall have been suspended by the
Commission or the Trading Market or trading in securities generally on the
Trading Market shall have been suspended or limited or minimum prices shall have
been established on such exchange, (ii) a banking moratorium shall have been
declared either by Federal or New York State authorities or (iii) there shall
have occurred any outbreak or escalation of hostilities, declaration by the
United States of a national emergency or war, or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Manager, impractical or inadvisable to proceed with the offering or
delivery of the Shares as contemplated by the Prospectus (exclusive of any
amendment or supplement thereto).

 

9.             Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Manager set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by the Manager or the Company or any of the officers, directors, employees,
agents or controlling persons referred to in Section 7, and will survive
delivery of and payment for the Shares.

 

10.          Waiver. By executing this Agreement, the Manager hereby agrees to
waive the Company’s compliance with the covenant set forth in Section 4.19(b) of
the Underwriting Agreement, dated July 19, 2019, by and between the Company and
the Manager with respect to the transactions contemplated by this Agreement.
Such waiver shall only be limited to the transactions contemplated by this
Agreement while this Agreement remains in effect.

 

35

--------------------------------------------------------------------------------



 

11.          Notices. All communications hereunder will be in writing and
effective only on receipt, and will be mailed, delivered, e-mailed or facsimiled
to the addresses of the Company and the Manager, respectively, set forth on the
signature page hereto.

 

12.          Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 7, and no other person will have any right or obligation hereunder.

 

13.          No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Shares pursuant to this Agreement is an arm’s-length
commercial transaction between the Company, on the one hand, and the Manager and
any affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary of the Company and
(c) the Company’s engagement of the Manager in connection with the offering and
the process leading up to the offering is as independent contractors and not in
any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Manager has rendered advisory services of any nature or respect, or owe
an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.

 

14.          Integration. This Agreement and any Terms Agreement supersede all
prior agreements and understandings (whether written or oral) between the
Company and the Manager with respect to the subject matter hereof.

 

15.          Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Manager.   No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

16.          Applicable Law. This Agreement and any Terms Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York. 
Each of the Company and the Manager: (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in New York Supreme

 

36

--------------------------------------------------------------------------------



 

Court, County of New York, or in the United States District Court for the
Southern District of New York, (ii) waives any objection which it may have or
hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding.  Each of the Company and the
Manager further agrees to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Manager mailed by
certified mail to the Manager’s address shall be deemed in every respect
effective service process upon the Manager, in any such suit, action or
proceeding. If either party shall commence an action or proceeding to enforce
any provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

17.          WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

18.          Counterparts. This Agreement and any Terms Agreement may be signed
in one or more counterparts, each of which shall constitute an original and all
of which together shall constitute one and the same agreement, which may be
delivered by facsimile or in .pdf file via e-mail.

 

***************************

 

37

--------------------------------------------------------------------------------



 

19.          Headings. The section headings used in this Agreement and any Terms
Agreement are for convenience only and shall not affect the construction hereof.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.

 

 

Very truly yours,

 

 

 

JAGUAR HEALTH, INC.

 

 

 

By:

/s/ Lisa A. Conte

 

Name: Lisa A. Conte

 

Title: President & CEO

 

 

 

Address for Notice:

 

200 Pine Street, Suite 400

 

San Francisco, California 94104

 

Email: lconte@jaguar.health

 

Fax: 415.371.8311

 

Attn: Lisa A. Conte, President and CEO

 

 

 

With a copy to (which shall not constitute notice):

 

Reed Smith LLP

 

101 Second Street, Suite 1800

 

San Francisco, California 94105-3659

 

Attn: Donald C. Reinke, Esq.

 

 

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.

 

 

LADENBURG THALMANN & CO. INC.

 

 

 

By:

/s/ Nicholas Stergis

 

Name: Nicholas Stergis

 

Title: Managing Director

 

 

 

Address for Notice:

 

277 Park Avenue, 26th Floor

 

New York, NY 10172

 

Attn:     General Counsel and Head of Investment Banking

 

 

38

--------------------------------------------------------------------------------



 

Form of Terms Agreement

ANNEX I

JAGUAR HEALTH, INC.

TERMS AGREEMENT

 

Dear Sirs:

 

Jaguar Health, Inc. (the “Company”) proposes, subject to the terms and
conditions stated herein and in the At The Market Offering Agreement, dated
October   , 2020 (the “At The Market Offering Agreement”), between the Company
and Ladenburg Thalmann & Co. Inc. (“Manager”), to issue and sell to Manager the
securities specified in the Schedule I hereto (the “Purchased Shares”).

 

Each of the provisions of the At The Market Offering Agreement not specifically
related to the solicitation by the Manager, as agent of the Company, of offers
to purchase securities is incorporated herein by reference in its entirety, and
shall be deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Time of Delivery, except that each
representation and warranty in Section 3 of the At The Market Offering Agreement
which makes reference to the Prospectus (as therein defined) shall be deemed to
be a representation and warranty as of the date of the At The Market Offering
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement and the Time of Delivery in relation to
the Prospectus as amended and supplemented to relate to the Purchased Shares.

 

An amendment to the Registration Statement (as defined in the At The Market
Offering Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Shares, in the form heretofore delivered to the
Manager is now proposed to be filed with the Securities and Exchange Commission.

 

Subject to the terms and conditions set forth herein and in the At The Market
Offering Agreement which are incorporated herein by reference, the Company
agrees to issue and sell to the Manager and the latter agrees to purchase from
the Company the number of shares of the Purchased Shares at the time and place
and at the purchase price set forth in the Schedule I hereto.

 

39

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between the Manager and the
Company.

 

JAGUAR HEALTH, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ACCEPTED as of the date first written above.

 

 

 

LADENBURG THALMANN & CO. INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

40

--------------------------------------------------------------------------------